Citation Nr: 0523458	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  93-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1989 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

This case was initially denied by the Board in June 1998.  
Subsequently, the veteran appealed this decision, and, in 
January 2000, the United States Court of Appeals for Veterans 
Claims (Court) partially vacated the Board's decision.  The 
Board then remanded this case back to the RO for further 
development in September 2000,  June 2003, and November 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The evidence of record does not support the finding that 
a current back disorder is causally related to service or any 
back injury therein.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and afforded him a 
comprehensive VA examination addressing his claimed disorder 
in September 2003.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters dated in June and December of 2003.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In these 
letters, the veteran was also advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed  rating decision.  However, that 
rating decision was issued more than a decade prior to 
enactment of the VCAA.  Moreover, as indicated above, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records are completely devoid 
of any complaints, clinical abnormalities, or findings 
related to any back injury.  He reported a fall on the back 
of his head in September 1962.  However, skull x-rays were 
negative for a definite fracture, and no mention was made of 
any back symptomatology at that time.  

Beginning in July 1985, the veteran's private medical records 
show complaints and subsequent treatment for back and neck 
pain.  He reported falling off of a ladder earlier that 
month.  A history of past head trauma, with no known 
sequelae, was noted.  The examiner noted tenderness over the 
mid-dorsal spine.  X-rays revealed a normal cervical spine 
and mild degenerative changes of the thoracic spine.  The 
assessments were cervical strain, a soft tissue injury of the 
dorsal spine, and degenerative joint disease of the dorsal 
spine. 

A private treatment record of April 1987 indicates a 
diagnosis of degenerative joint disease of the spine 
secondary to a traumatic fall "years ago" and another 
diagnosis of mild cervical spondylosis.  A January 1989 
radiographic report of the entire spine reflects the presence 
of moderate lower thoracic and lumbar spondylosis.  The 
radiologist also reported the presence of a poorly visualized 
compression fracture of C6, and possibly C7, of indeterminate 
age.  An October 1989 record contains a reference to the 
veteran's history of a fall in 1963.  

In October 1995, the veteran was afforded a VA orthopedic 
examination, during which he stated that his back pain had 
been present since his two falls during service.  He also 
reported to the examiner that the service medical records 
documenting these injuries and a 1964 hospitalization record 
were missing from his files.  The diagnosis was cervical, 
thoracic, and lumbar degenerative arthritis of the spine by 
history and by specific decrease in range of motion of the 
cervical spine. Radiographs of the cervical spine showed 
slight anterior wedging of the body of C6 which could be 
secondary to old compression fracture.  The rest of the 
cervical spine was intact and unremarkable, except for 
minimal spur formation involving the body of C2.  The 
examiner reviewed the veteran's claims file and concluded 
that the compression fracture of the cervical spine could 
have been caused or could have occurred at the time of the 
fall.  However, this was noted to be difficult to ascertain 
without x-rays from that time.  The examiner stated that 
there was no absolute way to determine whether or not the 
cervical spine injury occurred at the time of the fall, but 
the historical events and the problems relating to the 
veteran's neck and upper back "suggest that they are 
related."

In September 2003, the veteran underwent a VA spine 
examination, with an examiner who reviewed his entire claims 
file.  The examiner noted that the veteran reported injuring 
his back in service, but records of this injury "cannot be 
found."  The examination and corresponding x-rays revealed 
degenerative joint disease of the cervical spine and 
degenerative disc disease of the lumbar spine.  The examiner 
noted that, after an extensive review of the veteran's 
records, he could find no record of treatment for back or 
head injuries.  The examiner noted that the veteran had been 
under treatment for approximately five years, secondary to 
back pain, cervical pain, and weakness.  In the opinion of 
the examiner, "the patient's cervical and lumbosacral pain 
is in no way related to his tour of duty in the Air Force."  

In this case, the opinion from October 1995 VA orthopedic 
examination report tends to support the veteran's contention 
that he incurred a back injury in service, in that the 
examiner found that the history of his case and the current 
disorders "suggest" that these disorders were related to an 
in-service injury.  However, the examiner, who reviewed the 
claims file, also indicated that there was no absolute way to 
determine whether a cervical spine injury occurred in 
service.  As a consequence, the Board finds that this opinion 
is largely favorable but less than definite in nature.

By contrast, the examiner who conducted the September 2003 VA 
spine examination stressed the fact that there was no 
confirmation whatsoever in the records of an in-service back 
injury.  The examiner also emphasized the relatively recent 
course of treatment for the veteran's disorder and found that 
this disorder was "in no way related" to service.  The 
Board is satisfied that this opinion is definite in nature 
and is also consistent with both the absence of evidence of 
an in-service back injury and the fact that the veteran was 
not treated for any back symptoms for more than 20 years 
following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

The Board finds the unfavorable September 2003 opinion to be 
more definite and consistent with the medical reports of 
record than the October 1995 opinion, which was relatively 
favorable.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight of the evidence).  As such, the Board concludes that 
the medical evidence of record, on balance, does not support 
the veteran's claim.

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions and in his January 1990 VA hearing 
testimony.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation for a back disorder.  Accordingly, his lay opinion 
does not constitute medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a back injury, and the claim must be denied. In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for residuals 
of a back injury is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


